Citation Nr: 0521926	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for the cause of the veteran's death.  A Notice of 
Disagreement was received in October 2002.  A Statement of 
the Case was issued in January 2003.  A timely appeal was 
received in January 2003.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2002.  His death 
certificate lists the immediate cause of death as unexplained 
natural causes.

2.  The veteran was granted total disability due to 
individual unemployability because of his service-connected 
bilateral varicose veins in May 1997, then evaluated as 60 
percent disabling.  

3.  Treatment for the veteran's service-connected bilateral 
varicose veins, i.e., Coumadin therapy, contributed to his 
sustaining a subdural hematoma, which substantially 
contributed to his cause of death.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  Therefore, service connection for the cause 
of a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

The appellant contends that the veteran fell due to unstable 
ambulation caused by his service-connected bilateral varicose 
veins of the lower extremities, evaluated as 60 percent 
disabling since January 1996.  (The veteran also established 
entitlement to unemployability benefits, effective from 
January 1996.)  This in turn caused a head injury, which 
contributed to a decline in health resulting in his death.  
The medical evidence shows that in April 1999 the veteran 
suffered a subdural hematoma and underwent surgical 
evacuation after falling and hitting his head.  At the 
emergency room, he and his wife reported multiple falls the 
month prior to the final fall and head injury.  In reporting 
his past medical history, it was noted that the veteran had a 
history of multiple lower extremity deep venous thrombosis, 
atrial fibrillation, diabetes mellitus, hypertension and 
peripheral vascular disease.  It was significantly noted that 
the veteran had a history of chronic Coumadin therapy for 
chronic atrial fibrillation and deep venous thrombosis.

In support of her claim, the appellant submitted a letter 
from a physician who stated that the veteran's death was 
probably contributed to by his previous varicose veins, which 
resulted in chronic edema and stasis dermatitis with leg 
pain, leg weakness, and increased difficulty walking.  The 
doctor stated that this contributed to the veteran's fall, 
which resulted in a head injury, and thereafter the veteran 
had a gradual decline in his health resulting in his death.

The RO requested an opinion from a VA doctor who reviewed the 
veteran's claims file.  In the VA doctor's opinion, the 
veteran died from complications from head trauma resulting in 
a subdural hematoma.  He noted that the records show that the 
veteran was having frequent falling spells in the prior month 
and these falling spells were most likely related to 
orthostatic intolerance.  There was no mention in the records 
that he was having leg pain or leg problems that were 
contributing to his fall.  Thus, the VA doctor stated it 
would be speculation to state that the veteran's service-
connected leg condition was the cause of his head injury.  
The VA doctor noted, however, that the veteran was on chronic 
Coumadin therapy for his blood clots, and the fact that he 
was on chronic blood thinning medicine due to his service-
connected condition certainly substantially contributed to 
his death.  The VA doctor opined that it is as likely as not 
that, because the veteran required this medicine, this 
resulted in him developing the blood clot on his brain; and, 
had he not been on that medication, it is unlikely he would 
have developed that blood clot.  Thus, although the VA doctor 
did not believe that the veteran's service-connected 
condition caused his head injury, he did believe that 
treatment for it substantially contributed to his cause of 
death.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After reviewing all the evidence and resolving any reasonable 
doubt in the appellant's favor, the Board finds that 
treatment for the veteran's service-connected bilateral 
varicose veins substantially contributed to the cause of the 
veteran's death.  The VA doctor stated that, had the veteran 
not been on chronic Coumadin therapy, it is unlikely that he 
would have developed the subdural hematoma.  The VA doctor 
also opined that the subdural hematoma contributed to the 
veteran's death.  Unlike the RO, the Board finds no basis to 
discredit the VA examiner's medical opinion.  The Board also 
finds that the medical evidence supports the VA doctor's 
opinion, since it shows a history of chronic Coumadin 
therapy.  

Reasonable doubt being resolved in the appellant's favor, a 
basis upon which to establish service connection for the 
cause of the veteran's death has been presented, and the 
appeal is granted.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


